Citation Nr: 0634063	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for renal insufficiency with 
right-sided obstructive uropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1960 to July 1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by the RO which 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for renal 
insufficiency with right-sided obstructive uropathy.  In June 
2006, a hearing was held at the RO before the undersigned 
member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In this case, the veteran contends that his renal 
insufficiency with right-sided obstructive uropathy was 
caused by negligence on the part of VA medical personnel in 
failing to treat his kidney stones in a timely fashion.  A 
letter from a private nephrologist, dated in July 2006, was 
to the effect that the delay by VA medical personnel to treat 
the veteran's kidney stones contributed significantly to his 
loss of right-sided kidney function.  

The evidence of record includes VA medical records showing 
treatment for kidney stones from April 2002 to January 2003.  
A July 2002 VA hospital note showed a long history of renal 
calculi and status post lithotripsy in 1988, 1997, and 1998.  
However, there are no actual medical reports of record for 
any of the prior procedures.  The available records show that 
the veteran developed a new onset of gross hematuria and 
apparently passed three stones in March 2002.  He developed 
right hydronephrosis in April 2002, at which time an 
ultrasound showed a large stone in the right ureteropelvic 
junction, and a small nonobstructing stone and an 8 mm cyst 
in the left kidney.  A renal scan in June 2002 revealed a 
nonfunctioning right kidney.  Two stents were inserted in 
July 2002, and additional intervention with cystoscopy, laser 
procedure and stone basket insertion was attempted in 
September 2002, without success, and the veteran was started 
on medication to dissolve the stone.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the evidence of record does not contain 
sufficient information based on a review of the entire record 
to address the required legal inquiry, i.e., whether the 
veteran's renal insufficiency with right-sided obstructive 
uropathy was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA medical personnel for treatment from March 
to July 2002, or was due to an event that was not reasonably 
foreseeable.  Such an opinion is necessary prior to a final 
adjudication of the veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Therefore, it is incumbent on the Board to remand this matter 
and supplement the record prior to issuing a decision.  See 
Wallin v. West, 11 Vet. App. 509, 513 (1998); Colvin, 1 Vet. 
App. at 175; see also Mariano v. Principi, 17 Vet. App. 305, 
312 (2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be taken to 
obtain the names and addresses of all 
healthcare providers, VA or non-VA, who 
treated the veteran for any kidney 
problems from 1988 to October 2002, and 
subsequent to October 2002.  Of 
particular interest are all records, 
including any surgical reports and 
laboratory studies, such as blood work-
ups and urinalysis for his three 
lithotripsy surgeries in 1988, 1997, and 
1999, and for recent treatment beginning 
in March 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If any records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  After the above development has been 
completed, the claims file should be 
forwarded to a VA physician specializing 
in kidney disorders to determine the 
relationship, if any, between the 
veteran's renal insufficiency with right-
sided obstructive uropathy and the 
medical treatment by VA in 2002.  If the 
reviewing specialist deems it to be 
necessary, the veteran should undergo a 
VA examination and/or appropriate 
diagnostic testing.  The specialist 
should render an opinion as to whether it 
is at least as likely as not that any 
current renal insufficiency was the 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA medical personnel for treatment of the 
veteran's kidney stones from March to 
July 2002, or was due to an event that 
was not reasonably foreseeable.  The 
examiner is requested to comment on the 
July 2006 statement from D.I., M.D. who 
opined that there was a delay in VA 
treatment that "contributed largely" to 
the failure of the veteran's kidney 
function on the right side.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  

If the examiner is unable to answer the 
above inquiries, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


